Title: To George Washington from Samuel Huntington, 9 December 1780
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia December 9. 1780
                        
                        Your Excellency will receivr enclosed, the Copy of an Act of Congress of the 6th Instant, expressing the
                            Sense they entertain of the Gallantry & Intrepidity of Major Talmadge & the Officers & Soldiers of
                            his Detachment in the late Enterprizes against Fort St George on Long Island. I have the Honor to be with the highest
                            respect your Excellency’s most obedient & most humble servant
                        
                            Sam. Huntington President

                        
                    